       Case 2:16-md-02724-CMR Document 1331 Filed 04/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                       HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                            PRETRIAL ORDER NO. 118
                     (POSTPONEMENT OF STATUS CONFERENCE)

       AND NOW, this 2nd day of April 2020, it is hereby ORDERED that due to

circumstances necessitated by the response to coronavirus disease 2019 (COVID-19), the

Leadership Status Conference scheduled for April 9, 2020, is POSTPONED and will be

rescheduled by future order of the Court.

       It is so ORDERED.

                                                  BY THE COURT:

                                                  /s/ Cynthia M. Rufe
                                                  ____________________
                                                  CYNTHIA M. RUFE, J.
